
	

115 S3446 IS: Constitution Education Is Valuable in Community Schools Act of 2018
U.S. Senate
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3446
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2018
			Mr. Inhofe (for himself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the American History and Civics Education program under the Elementary and Secondary
			 Education Act of 1965 to require inclusion of programs that educate
			 students about the history and principles of the Constitution of the
			 United States, including the Bill of Rights.
	
	
		1.Short title
 This Act may be cited as the Constitution Education Is Valuable in Community Schools Act of 2018 or CIVICS Act of 2018 .
 2.National activitiesSection 2233(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6663(b)) is amended by striking paragraphs (1) and (2) and inserting the following:
			
 (1)shall— (A)show potential to improve the quality of student achievement in, and teaching of, American history, civics and government, or geography, in elementary schools and secondary schools;
 (B)demonstrate innovation, scalability, accountability, and a focus on underserved populations; and (C)include programs that educate students about the history and principles of the Constitution of the United States, including the Bill of Rights; and
 (2)may include hands-on civic engagement activities for teachers and students..  